MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Nov 13 2019, 10:52 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Josiah Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Shon Hudson,                                            November 13, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-583
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Sheila Carlisle,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49G03-1801-F3-261



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-583 | November 13, 2019                Page 1 of 7
[1]   Shon Hudson appeals his conviction of Level 3 felony armed robbery. 1 He

      argues the State presented insufficient evidence to sustain his conviction. We

      affirm.



                                   Facts and Procedural History
[2]   On November 7, 2017, Kurt Everett dropped his daughter off at school and

      stopped at Philadelphia Steak and Fries in Indianapolis for breakfast. Everett

      was an auctioneer, and he planned to meet with dealers later in the day to buy

      used farm equipment. Everett parked near the front door and walked into the

      restaurant. When it was his turn, Everett ordered food and his total came to

      $8.12. Everett took out his money clip and asked the cashier if the store took

      hundred-dollar bills, and the cashier indicated that he could provide change for

      a hundred-dollar bill. Shon Hudson and Teeiana Webster were standing nearby

      waiting for their food, and Webster placed change on the counter in order to

      cover the twelve-cent portion of Everett’s bill. As Everett stepped to the side to

      wait for his food, he noticed Hudson and Webster were staring at him. When

      his order was called, Everett got his food and sat at a table by the window to eat

      it.


[3]   After Everett finished eating, he threw away his trash and went back out to the

      parking lot. As Everett sat in his truck preparing to leave, Hudson walked up to




      1
          Ind. Code § 35-42-5-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-583 | November 13, 2019   Page 2 of 7
      Everett’s partially open window and said he needed directions. When Everett

      reached over to the middle console to retrieve his phone so that he could give

      Hudson directions, Hudson produced a gun. Hudson shoved the gun into

      Everett’s chest and said, “Give me those hundreds.” (Tr. Vol. II at 34.) Everett

      asked if he could keep his credit cards, and Hudson said, “I’m not f[***]ing

      with you.” (Id. at 35.) Everett then gave Hudson $992.00 in cash and Hudson

      walked away in the direction of a nearby hotel. Everett called a friend, drove to

      a nearby parking lot, and then called 911. Officer Mark Mennonno responded

      to Everett’s 911 call, and Everett gave him a description of the robber.


[4]   Detective Edward Bottoms of the Indianapolis Metropolitan Police Department

      also investigated the robbery. He obtained surveillance video from inside the

      Philadelphia Steak and Fries restaurant. From this footage, he was able to

      produce a “be on the lookout” (“BOLO”) sheet with still photos of the robbery

      suspect and his companion. (Id. at 72.) The BOLO sheet was released to the

      public, and an anonymous tip identified the robbery suspect as Shon Hudson

      and his companion as Teeiana Webster. The anonymous tip also gave

      addresses and telephone numbers for Hudson and Webster. On November 30,

      2017, Everett met with Detective Bottoms and discussed the incident.

      Detective Bottoms compiled and showed Everett a photo array, and Everett

      identified Hudson as the person that robbed him.


[5]   Detective Bottoms called the phone number for Hudson on December 4, 2017.

      He also called Webster. He left a voicemail message for each, but he did not

      receive a return call. On December 5, 2017, Hudson and Webster rode a bus

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-583 | November 13, 2019   Page 3 of 7
      from Indianapolis to Atlanta in order to visit with Hudson’s relatives. While in

      Atlanta, Webster learned that her picture was on the news. Webster and

      Hudson returned to Indianapolis on December 25, 2017.


[6]   In the course of his investigation, Detective Bottoms obtained a search warrant

      to get information from the phone carrier regarding the telephone number

      associated with Hudson. Detective Adam Franklin analyzed the data the

      phone carrier produced in response to the search warrant. These records

      allowed Detective Franklin to determine which cell phone tower facilitated a

      particular call, so that Detective Franklin could determine the general area

      where the cell phone was located when it was used. At 8:36 a.m. on November

      7, 2017, Hudson’s phone received a call and a phone tower near the crime

      scene facilitated the call, and at 9:01 a.m. that day, Hudson made a call from

      approximately six miles away from the crime scene.


[7]   The State charged Hudson with armed robbery on January 3, 2018, and the

      police arrested Hudson on February 10, 2018. The court held a one-day jury

      trial on January 17, 2019. At trial, Webster testified that she and Hudson got

      food at the Philadelphia Steak & Fries, walked out to a car where their friend,

      Alec Guyette, was waiting for them, and they drove off. Guyette also testified

      that the three of them went to Philadelphia Steak & Fries, he waited in the car

      while Hudson and Webster went inside to pick up their food, and then they

      drove off after they got their food. The jury returned a verdict of guilty and the

      court entered a judgment of conviction. The court imposed a nine-year

      sentence, with three years suspended. The court ordered Hudson to serve the

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-583 | November 13, 2019   Page 4 of 7
      first four years of his sentence inside the Indiana Department of Correction,

      followed by two years in community corrections.



                                Discussion and Decision
[8]   When reviewing the sufficiency of the evidence to support a conviction, we

      look only to the probative evidence and the reasonable inferences supporting

      the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). The evidence does

      not need to overcome every hypothesis of innocence. Id. at 147. We do not

      reweigh the evidence nor do we assess the credibility of the witnesses. Stokes v.

      State, 801 N.E.2d 1263, 1271 (Ind. Ct. App. 2004), trans. denied. “The

      conviction will be affirmed if there is substantial evidence of probative value to

      support the conclusion of the trier of fact.” Id. The testimony of a single

      eyewitness is enough to sustain a conviction. Emerson v. State, 724 N.E.2d 605,

      609-10 (Ind. 2000), reh’g denied. “It is for the trier of fact to resolve conflicts in

      the evidence and to decide which witnesses to believe or disbelieve.” Ferrell v.

      State, 746 N.E.2d 48, 51 (Ind. 2001). We will reverse “only when no reasonable

      fact-finder could find the elements of the crime proven beyond a reasonable

      doubt.” McMiller v. State, 90 N.E.3d 672, 675 (Ind. Ct. App. 2017).


[9]   A person commits Level 3 felony armed robbery if he knowingly or

      intentionally takes property from another person by using force or threatening

      to use force, while armed with a deadly weapon or in a way that causes bodily

      injury to another person. Ind. Code § 35-42-5-1. Everett gave a physical

      description of Hudson to police. He identified Hudson, both in-court and in a

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-583 | November 13, 2019   Page 5 of 7
       photo array, as the person who robbed him. Surveillance footage captured

       Hudson in the Philadelphia Steak & Fries at the same time as Everett on

       November 7, 2017. Everett observed Hudson walk towards his truck, put a gun

       to his chest, and demand money. It was reasonable for the jury to believe

       Everett’s testimony and conclude Hudson committed the crime of armed

       robbery. Hudson’s presence at the scene of the crime at the time of the crime

       along with Everett’s testimony is sufficient evidence to sustain his conviction.

       See Hubbard v. State, 719 N.E.2d 1219, 1221 (Ind. 1999) (holding testimony of

       the victim, the sole eyewitness, was sufficient to support convictions).


[10]   Hudson emphasizes that the State did not produce any witnesses to the crime to

       substantiate Everett’s account of the robbery even though the robbery occurred

       outside a busy restaurant. Hudson also points out that Everett testified Hudson

       and Webster ate inside. However, the surveillance video shows they ordered

       take out. Everett testified in a deposition that he saw Hudson drive away from

       the restaurant in a silver car. Everett also told 911 he thought the robber may

       have fled to a nearby hotel, but the State did not put forth any other evidence to

       corroborate these statements. Hudson also notes that Officer Mennonno

       recorded Everett describing the suspect as between 6’3” and 6’4” and weighing

       between 200 and 220 pounds. However, Hudson is only 5’9” and weighed less

       than 200 pounds at the time of the crime. Additionally, Hudson emphasizes his

       trip to Atlanta was a preplanned vacation rather than evidence of flight and

       notes Everett used a derogatory term to describe Webster to police. To the

       extent these facts were relevant to whether Hudson committed armed robbery,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-583 | November 13, 2019   Page 6 of 7
       they were items for the jury to consider during deliberation. It is the province of

       the jury to weigh the evidence and resolve any discrepancies or conflicting

       testimony. Smedley v. State, 561 N.E.2d 776, 782 (Ind. 1990). We will not

       reweigh the evidence or assess the credibility of witnesses. Burns v. State, 91
N.E.3d 635, 640-41 (Ind. Ct. App. 2018). Consequently, we decline Hudson’s

       invitation to reweigh the evidence and hold the State presented sufficient

       evidence to sustain Hudson’s conviction. See id. at 641 (appellate court cannot

       reweigh evidence or judge credibility of witnesses).



                                              Conclusion
[11]   The State presented sufficient evidence to support Hudson’s conviction of

       armed robbery. A reasonable juror could credit Everett’s testimony over the

       testimony of Webster and Guyette. Moreover, restaurant surveillance footage

       and cell phone tower records indicate Hudson was near the restaurant at the

       time of the crime. Therefore, we affirm.


[12]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-583 | November 13, 2019   Page 7 of 7